Citation Nr: 1827117	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-41 341A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical Center in                                                                                                                                                                                        Fort Harrison, Montana                                                 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during paramedic / ambulance services of the City of Mesquite, Nevada, on March 8, 2010.


WITNESSES AT HEARING ON APPEAL

The Veteran and B.B. (a VA employee) 


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from February 1968 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, Montana.                                                 

In April 2017, the Veteran and B.B. (a VA employee) presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.


FINDING OF FACT

At the April 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  
In the present case, at the April 2017 videoconference hearing (see pages 6-8), the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b) (addressing the withdrawal of an appeal on the record at a hearing).  On this issue, the U.S. Court of Appeals for Veterans Claims (Court) has held that "the filing of a claim is, of course, a voluntary act.  Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist."  Hanson v. Brown, 9 Vet. App. 29, 32   (1996).  The Court has further added that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  

At the April 2017 hearing, the Veteran's withdrawal was explicit and unambiguous.  The consequences of withdrawing the claim were clearly explained to the Veteran by the undersigned Veterans Law Judge.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


